Name: Commission Regulation (EU) No 334/2010 of 22 April 2010 amending Regulation (EC) No 721/2008 as regards the composition of feed additives (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  food technology;  environmental policy;  agricultural activity
 Date Published: nan

 23.4.2010 EN Official Journal of the European Union L 102/21 COMMISSION REGULATION (EU) No 334/2010 of 22 April 2010 amending Regulation (EC) No 721/2008 as regards the composition of feed additives (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 9(2) thereof, Whereas: (1) Commission Regulation (EC) No 721/2008 (2) authorises a preparation of red carotenoid-rich bacterium Paracoccus carotinifaciens as a feed additive for salmon and trout until 15 August 2018. That feed additive is classified in the category sensory additives, functional group a (ii). Colourants; substances which when fed to animals add colours to food of animal origin. (2) The Commission received an application requesting a modification of the conditions of the authorisation as regards the composition of the feed additive. That application was accompanied by the relevant supporting data. The Commission forwarded that application to the European Food Safety Authority (the Authority). (3) The Authority concluded in its opinion of January 2010 that the requested modification would not affect the safety and efficacy of the product (3). (4) The assessment of the modified preparation shows that it satisfies the conditions for authorisation, provided for in Article 5 of Regulation (EC) No 1831/2003. (5) Regulation (EC) No 721/2008 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In the Annex to Regulation (EC) No 721/2008, in the third column, Composition, chemical formula, description, analytical method, the words  10-15 g/kg adonirubin  3-5 g/kg canthaxanthin are replaced by the words  7-15 g/kg adonirubin  1-5 g/kg canthaxanthin. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 198, 26.7.2008, p. 23. (3) The EFSA Journal (2010); 8(1):1428.